Citation Nr: 1201534	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbar strain, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for chronic chondromalacia patella with synovitis of the left knee since April 29, 2008, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for chronic chondromalacia patella with synovitis of the right knee since April 29, 2008, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for bilateral pes planus with hallux valgus, plantar fasciitis, and Achilles tendonitis since April 29, 2008, currently evaluated as 10 percent disabling. 

5.  What evaluation is warranted for major depressive disorder, anxiety disorder, and primary insomnia from April 26, 2010?

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In July 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The question what initial evaluation is warranted for major depressive disorder, anxiety disorder, and primary insomnia since April 26, 2010; and the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the appellant's chronic lumbar strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  On and after April 29, 2008, chronic chondromalacia patella with synovitis of the left knee was not manifested by either flexion limited to 45 degrees or extension limited to 10 degrees. 

3.  On and after April 29, 2008, chronic chondromalacia patella with synovitis of the right knee was not manifested by either flexion limited to 45 degrees or extension limited to 10 degrees. 

4.  Since April 29, 2008, to May 11, 2011, bilateral pes planus with hallux valgus, plantar fasciitis, and Achilles tendonitis was not manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation, an indication of swelling on use, and characteristic callosities; or by a severe hallux valgus that was the equivalent of an amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  On and after April 29, 2008, chronic chondromalacia patella with synovitis of the left knee did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5020, 5260, 5261 (2011). 

3.  On and after April 29, 2008, chronic chondromalacia patella with synovitis of the right knee did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5020, 5260, 5261. 

4.  Since April 29, 2008, bilateral pes planus with hallux valgus, plantar fasciitis, and Achilles tendonitis did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, Diagnostic Codes 5276, 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2005, August and November 2006, March 2008, and August 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In the August 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  In the August 2009 correspondence, VA provided him notice of the specific rating criteria used to evaluate the knee disabilities and pes planus.  The claims were most recently readjudicated in an August 2011 supplemental statement of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatments records, and the Veteran most recently underwent a VA examination in May 2011.  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  See 38 C.F.R. § 4.40.  Significantly, however, the criteria in the general rating formula for back disorders are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  These rating criteria expressly provide that symptoms such as pain are to be taken into account when assigning a rating for a disability of the spine. 

A.  Chronic Lumbar Strain

The Veteran has been in receipt of a 40 percent disability rating for a chronic lumbar strain during the entire appellate term.  

The Veteran's low back strain is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against assigning an evaluation in excess of 40 percent for the Veteran's lumbar spine disability.  A February 2010 VA medical record notes that the Veteran reported frozen mobility in every direction.  Range of motion testing, however, produced flexion to 10 degrees, extension to 10-15 degrees, and lateral bending to 20 degrees.  The examiner opined that the Veteran exhibited a poor effort.  Deep tendon reflexes were 1+ at the knees, and lower extremity sensation was normal throughout.  The assessment noted that the Veteran "was not seeking pain relief, pain meds, or referrals to either pain clinic or further imaging; he was mainly focused on my documentation of exam findings on his chart to proceed with his upcoming hearing."  The examiner opined that the Veteran's complaints of pain were not consistent with the examination findings, imaging studies, and medication usage.

At a May 2011 VA examination the appellant described sharp back pain that increased with activity.  Physical examination revealed the Veteran to be very cooperative.  He demonstrated forward flexion to 70 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  He had pain with return from flexion and all back bending, but rotation and lateral flexion were pain free on all three repetitions.  Back motion did not change with repetition.  Lower extremity sensation from the hip to the toe was intact bilaterally.  Straight leg raising was negative bilaterally, however, there were no knee jerk reflexes and only scant Achilles reflexes.  

The Board finds that the May 2011 VA examination report presents a more accurate picture of the severity of the Veteran's lumbar spine disability than does the February 2010 record.  Even accepting the accuracy of the February 2010 treatment record, however, the absence of unfavorable ankylosis of the entire thoracolumbar spine means that the Veteran still does not qualify for a 50 percent rating.  While the Board acknowledges the appellant's complaints of pain, the general rating criteria are clear and they are controlling.  Moreover, in the absence of a service connected intervertebral disc syndrome, the Board need not consider whether an increased rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), or whether separate ratings are in order for any neurological dysfunction under 38 C.F.R. § 4.124a (2011).  Should the appellant believe that he should be service connected for an intervertebral disc syndrome he must file an appropriate claim.  38 U.S.C.A. § 5101 (West 2002).

B.  Left and Right Knee Disabilities

The Veteran has been in receipt of separate 10 percent ratings for these disabilities from January 30, 2001.  

The Veteran's current ratings are evaluated as synovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2011).  This diagnostic code directs that the Veteran's disabilities be rated based on limitation of motion of the affected parts.  

For VA purposes, the normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 45 degrees (10 percent) and flexion limited to 30 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 10 degrees (10 percent) and extension limited to 15 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2011).
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

A December 2010 VA physical therapy note records complaints of bilateral knee pain.  On examination, flexion of each knee was to 135 degrees and extension was to 0 degrees.  He reported increased right knee pain with valgus and varus pressure and left knee pain with valgus pressure.  

The May 2011 VA examination report notes active and passive range of motion from 0 degrees to 140 degrees.  This motion was pain free and did not change following three repetitions.  There was some tenderness to palpation about the patellae and the peripatellar structures.  Anterior patella with compression caused a grinding sensation and pain.  There was negative patella apprehension test, negative straight leg raise, negative cross over, and negative for any ligamentous instability at either knee as the Veteran had firm end points for anterior drawer, Lachman, varus, valgus stress testing at 0 and 30 degrees, and negative McMurray click test.  

The Board finds that a preponderance of the evidence of record is against assigning an increased rating for either knee disability.  Even considering DeLuca factors, the Veteran's most severe limitation (135 degrees flexion and 0 degrees extension) do not approach the numbers that are required to assign separate 10 percent ratings for flexion and extension or a single rating of 20 percent or greater for either flexion or extension.  

In the absence of competent medical evidence of instability, a separate rating is not warranted under Diagnostic Code 5257.

In considering the merits of the claim, the Board considered additional diagnostic codes pertaining to the knee and leg.  There is no objective evidence of ankylosis in either knee, dislocated cartilage, or impairment of the tibia and fibula that is related to service-connected disability.  As such, these codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5262.  

Moreover, while the Veteran does have bilateral knee degenerative joint disease, any rating based upon that disorder requires consideration of any limitation of knee motion.  As the assigned ratings are based on a limitation of motion, an additional separate rating for degenerative joint disease would violate the doctrine against pyramiding.  38 C.F.R. § 4.14 (2011).  As such separate ratings for degenerative joint disease are not in order. 

There is no basis for assigning staged ratings.  Hart. 

The appeal is denied.


C.  Bilateral Foot Disability  

For bilateral flatfoot, a 10 percent rating requires moderate flatfoot with the weight- bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating requires severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

For hallux valgus, a maximum separate 10 percent rating is warranted where symptoms are severe, if equivalent to amputation of the great toe, or if the toe has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

The May 2011 VA examination report notes range of motion of 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The Veteran complained of pain only in the last 10 degrees of dorsiflexion, and range of motion did not change with three repetitions.  He had bilateral 30 degrees hallux valgus angulation at the great toes, and had 30 degrees of dorsiflexion at the great toes.  The great toe was nontender and not painful following three repetitions.  He had large bunions.  There were no claw toes or hammertoes.  He had pes planus standing, sitting, and squatting and his alignment did not change.  The Achilles tendon had no misalignment but was very mildly tender bilaterally.  There was no swelling, deformity, or discoloration in the arch of the foot, but there was tenderness to the calcaneal tubercle on both sides.  The feet had no other swelling, deformity, or discoloration, and shoes and feet had no evidence of abnormal weight status.  There was no callus formation.

The Board finds that an increased rating is not in order.  There is no objective evidence that the appellant's bilateral pes planus is manifested by a marked deformity such as pronation, abduction, etc., accentuated pain on manipulation and use, swelling on use, or by characteristic callosities.  The May 2011 examination revealed no callus formation, no Achilles malalignment, no swelling, deformity or discoloration; and no evidence of abnormal weight bearing.  While the Veteran's bilateral hallux valgus was angulated at 30 degrees bilaterally, there was no suggestion that this pathology equated to an amputation of either great toe.  There also is no evidence that hallux valgus affecting either foot has ever required a resection of the metatarsal head.  Hence, there is no basis for a separate rating for the hallux valgus affecting each foot.  38 C.F.R. § 4.71a. 

The claim is denied.

D.  Extraschedular Evaluations

In reaching these decisions the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria for each disorder addressed reasonably describes the Veteran's disability levels and symptomatology.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.
 
ORDER

Entitlement to an increased rating for a chronic lumbar strain, currently evaluated as 40 percent disabling, is denied. 

Entitlement to an increased rating for chronic chondromalacia patella with synovitis of the left knee since April 29, 2008, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for chronic chondromalacia patella with synovitis of the right knee since April 29, 2008, currently evaluated as 10 percent disabling, is denied. 

From April 29, 2008, entitlement to an increased rating for bilateral pes planus with hallux valgus, plantar fasciitis, and Achilles tendonitis, currently evaluated as 10 percent disabling, is denied. 


REMAND

A July 2011 rating decision granted entitlement to service connection for major depressive disorder, anxiety disorder, and primary insomnia.  It assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011), effective April 26, 2010.  

In August and September 2011, the Board received statements from the Veteran in connection with his appeals.  In each statement the Veteran made reference to his service-connected psychiatric disability and described symptomatology including suicidal ideation.  This suggests that his symptoms may be more severe than is currently reflected in the 30 percent rating.  The December 2011 informal hearing presentation from the Veteran's representative urges the Board to consider the Veteran's letters as a notice of disagreement with the 30 percent rating.  

The Board agrees that a notice of disagreement has been submitted in connection with the 30 percent rating that was assigned in the July 2011 rating decision, either by the Veteran himself or by his accredited representative in the December 2011 informal hearing presentation.  Thus, a statement of the case must be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).  The Board will defer consideration of the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders pending the development of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder, anxiety disorder, and primary insomnia.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects a timely appeal. 

2.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the deferred issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


